DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 10, 12-13, 17, 21, 34-35, 39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0063828) in view of Liu et al. (US 2017/0264390).
Regarding Claim 1, Wang teaches a method for transmitting a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure), comprising:
determining, by a network device ([0351] base station), a target resource ([0351] time-frequency resource) configured to transmit a reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS), the target resource being part of transmission resources available for transmission of the reference signal ([0358] configures the idle time-frequency resource to the CRS) and the target resource comprising at least one of a frequency-domain resource, a time-domain resource or a 
transmitting, by the network device, the reference signal to a terminal device ([0344] user equipment) on the target resource ([0343] The base station sends the CRS by using a beam corresponding to the beam identifier; [0353] the base station sends the CRS by using a beam corresponding to the beam identifier; [0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier).
	However, Wang does not teach wherein the method further comprises: transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier, and the resource identifier corresponding to the target resource one to one.
	In an analogous art, Liu teaches wherein the method further comprises: transmitting, by the network device, indication information to the terminal device, the indication information comprising identifier indication information configured to indicate a resource identifier, and the resource identifier corresponding to the target resource one to one ([0215] if a reference signal corresponding to the cell-specific reference signal is 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.

Regarding Claim 2, the combination of Wang and Liu, specifically Wang teaches wherein determining, by the network device, the target resource configured to transmit the reference signal ([0351] The base station … determines, according to the correspondence, a time-frequency resource location identifier corresponding to a beam identifier; and configures, to a CRS, a time-frequency resource; [0358] selects one idle time-frequency resource from multiple time-frequency resources indicated by the multiple time-frequency resource location identifiers; configures the idle time-frequency resource to the CRS) comprises:
determining, by the network device, a reference identifier ([0331] beam identifier), the reference identifier comprising a cell identifier or a beam identifier ([0331] Before sending a CRS, the base station first determines a beam identifier corresponding to a beam that is to be used to send the CRS); and


Regarding Claim 6, the combination of Wang and Liu, specifically Wang teaches wherein the resource identifier comprises at least one of the following identifiers: a frequency-domain resource identifier configured to indicate the frequency-domain resource, a time-domain resource identifier configured to indicate the time-domain resource and a time-domain resource period, a space-domain resource identifier configured to indicate the space-domain resource or a combined resource identifier configured to indicate at least two resources among the frequency-domain resource, the time-domain resource and the space-domain resource ([0058] configuring, by the base station to the signal, a time-frequency resource indicated by the time-frequency resource location identifier, so that when the signal is sent by using the beam corresponding to the beam identifier, the user equipment detecting the signal obtains the beam identifier according to the time-frequency resource location identifier of the signal and the correspondence; [0234] determining, by the base station according to a preset correspondence between a time-frequency resource location identifier and a 

Regarding Claim 10, Wang does not teach wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the network device, the indication information carried in high-layer signaling, physical-layer signaling or a Media Access Control (MAC)-layer notification to the terminal device.
In an analogous art, Liu teaches wherein transmitting, by the network device, the indication information to the terminal device comprises: transmitting, by the network device, the indication information carried in high-layer signaling, physical-layer signaling or a Media Access Control (MAC)-layer notification to the terminal device ([0215] obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS. The broadcast channel includes a PBCH channel (i.e., high-layer signaling)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.

Regarding Claim 12, Wang teaches a method for receiving a reference signal ([0331] A CRS sending process is used as an example in this embodiment of the present disclosure), comprising:

receiving, by the terminal device, the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS);
wherein determining, by the terminal device, the target resource configured to transmit the reference signal comprises: determining, by the terminal device, the target resource corresponding to the resource identifier one to one according to the identifier indication 
	However, Wang does not teach receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier.
	In an analogous art, Liu teaches receiving, by the terminal device, indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier ([0215] if a reference signal corresponding to the cell-specific reference signal is a CRS, to be able to distinguish different pieces of CRS configuration information, the UE needs to perform blind detection on a broadcast channel corresponding to the base station in each time unit, to obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.


determining, by the terminal device, the target resource configured to transmit the reference signal according to the reference identifier and a correspondence between the reference identifier and the resource identifier ([0354] When detecting the CRS, the user equipment obtains the time-frequency resource location identifier of the CRS, and determines, according to the preset correspondence between a time-frequency resource location identifier and a beam identifier, the beam identifier corresponding to the time-frequency resource location identifier of the CRS).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Regarding Claim 34, Wang teaches a terminal device, comprising: a memory configured to store instructions executable by a processor; a processor configured to execute the instructions ([0534] the user equipment includes a receiver 1201, a 
a receiver ([0534] the user equipment includes a receiver 1201) configured to receive the reference signal sent by a network device on the target resource ([0358] sends the CRS at a location of the selected time-frequency resource by using the beam corresponding to the beam identifier, so that the user equipment detecting the CRS);
wherein, in determining the target resource configured to transmit the reference signal, the processor is configured to determine the target resource corresponding to the 
However, Wang does not teach the receiver is configured to receive indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier.
In an analogous art, Liu teaches the receiver is configured to receive indication information sent by the network device, the indication information comprising identifier indication information configured to indicate a resource identifier ([0215] if a reference signal corresponding to the cell-specific reference signal is a CRS, to be able to distinguish different pieces of CRS configuration information, the UE needs to perform blind detection on a broadcast channel corresponding to the base station in each time unit, to obtain a CRS indication identifier included in a CRS configuration field in each broadcast channel, and obtains, in each time unit according to an indication of the CRS indication identifier, CRS configuration information corresponding to the CRS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Wang’s method so that it can reduce reference signals used for measurement and overheads of corresponding measurement and feedback (Liu [0008]). Moreover, signaling overhead can also be reduced for any further CRS configurations to the UE.


Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2018/0205522) teaches method for detecting CRS location and an identifier of a signal set for sending the CRS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413